Citation Nr: 1307165	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The appellant served on active duty for training (ADT) from August 31, 1976 to March 4, 1977.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied reopening the appellant's claim for service connection for a bilateral eye disorder.

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Chicago RO.  A transcript of the hearing has been associated with the appellant's claims folder. 

The reopened claim of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The appellant will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  In a February 2001 prior unappealed rating decision, the RO denied service connection for a right eye injury on the basis the such an injury was neither incurred in nor caused by the appellant's period of ADT; refractive error in the right eye shown on entrance examination was noted to be a condition for which service connection was not in order.

2.  In a September 2001 prior unappealed rating decision, the RO denied service connection for a bilateral eye disorder finding that the appellant's right eye scar with decreased visual acuity preexisted service and was not aggravated beyond the normal progress therein and the evidence did not show a left eye disorder for which service connection could be granted.  

3.  In the most recent prior final rating decision dated in January 2004, the RO found that new and material evidence had not been received to reopen the appellant's claim for service connection for a bilateral eye disorder.  

4.  The evidence received since the January 2004 rating decision is neither cumulative nor redundant, and when considered with the current evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a bilateral eye disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received has been resolved in the appellant's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2012).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the appellant's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6(a) (2012).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves. 38 C.F.R. § 3.6(c) (2011).  IADT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty). 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011). Annual training is an example of ADT, while weekend drills are IADT.

To establish status as a "Veteran" based upon a period of ADT, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1(a), (d) (2012); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a "Veteran", a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ADT or IADT, neither do the presumption of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ADT or IADT where the claim for benefits is based on that period of ADT or IADT.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  In this case, the appellant has not yet established that he was disabled from disease or injury incurred or aggravated in the line of duty during the period of ADT at issue.

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the appellant has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2012).  However, if superimposed disease or injury occurs to such congenital or developmental defects during service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

The appellant contends that he sustained an injury to one or both eyes during ADT when an object exploded near his face while he was on the shooting range.  He says he has had defective vision ever since.  Accordingly, the issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the appellant's claim of entitlement to service connection for the claimed disorder.  

In a February 2001 prior unappealed rating decision, the RO denied service connection for a right eye injury on the basis the such an injury was neither incurred in nor caused by the appellant's period of ADT; refractive error in the right eye shown on entrance examination was noted to be a condition for which service connection was not in order.  In a September 2001 prior unappealed rating decision, the RO denied service connection for a bilateral eye disorder finding that the appellant's right eye scar with decreased visual acuity preexisted service and was not aggravated beyond the normal progress therein and the evidence did not show that a left eye disorder for which service connection could be granted.  

In the most recent prior final rating decision dated in January 2004, the RO found that new and material evidence had not been received to reopen the appellant's claim for service connection for a bilateral eye disorder.  The RO noted that prior decisions established that the appellant's right eye corneal scar existed prior to service and was not aggravated therein beyond the course of its normal progression, and that a left eye refractive error was considered a congenital or developmental abnormality and thus not subject to service connection.

The evidence shows that, following the issuance of the January 2004 rating decision, the appellant was notified of the decision, including his right to appeal, by means of a February 2004 notification letter.  However, because a timely notice of disagreement was not received within one year of the rating decision, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims ("Court"), pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 2004 decision, the evidence consisted of the appellant's service treatment records; lay statements of the appellant and his mother; and the report of a VA eye examination in May 2001.  Review of the evidence associated with the claims folder since that decision includes the transcript of the appellant's testimony before the Board, in which he reported that he did not have a right eye corneal scar prior to military service, and had not sustained any injuries to the eye prior to the incident during ADT, and in which he provided more detailed information regarding his eyes then what was of record at the time of the prior decisions; VA treatment records, and Social Security Administration (SSA) records dated in the 1990s.

In this regard, the Board notes that, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117. 

The Board has thoroughly reviewed the evidence associated with the claims folder since the January 2004 rating decision and while the VA and SSA records are new, but not material, the Board does finds that the appellant's testimony is evidence that constitutes new and material evidence sufficient to reopen the previously-denied claim.  

In this respect, the Board observes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the lay testimony presented by the appellant provides additional and more detailed information surrounding the history of his bilateral eye disorder and, as noted above, such testimony must be presumed credible for purposes of reopening the appellant's claim.  Such evidence provides a more complete picture concerning the circumstances surrounding the onset and etiology of his claimed disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection.  

For these reasons, the Board finds that the additional evidence received since the January 2004 rating decision warrants a reopening of the appellant's claim of entitlement to service connection for a bilateral eye disorder.  The claim is therefore reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral eye disorder.  To this extent only, the claim to reopen is granted. 



REMAND

The appellant avers that he sustained an injury to one or both eyes during ADT resulting in a chronic eye disorder.  During his hearing before the Board, he indicated that he was taken to the base hospital, but only received a pair of prescription eyeglasses.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

As noted above, the appellant's claim was previously denied based on a finding that his right eye corneal scar existed prior to military service and was not permanently aggravated therein.

As an initial matter, the Board observes that a review of the appellant's August 1976 entrance examination reveals that the appellant's vision was 20/100 in the right eye corrected to 20/70; and 20/20 in the left eye.  The summary of defects includes a reference to the appellant's eye; although not entirely legible, it does show that the appellant had congenital amblyopia in the right eye.  The examiner did note that this disorder was a condition secondary to something else but it is almost impossible to discern what that was given the quality of the document.  In any event, the examination report included a PULHES profile of "E-2" assigned for the eyes.  (PULHES is the six categories into which a physical profile is divided. "P" stands for physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear" the "E" stands for "eyes"; and the "S" stands for Psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).)  The appellant was found qualified for the Marine Corps.  Thus, the appellant clearly had a preexisting right eye disorder (refractive error and congenital amblyopia) on entrance into ADT although no corneal scar was noted.  

Service treatment records show that, in September 1976, the appellant was seen for another eye examination, where an ophthalmoscopy revealed a finding of a corneal scar of the right eye.  It was noted by history that the appellant had worn glasses seven years before.  While there is no indication on the examination report that the appellant sustained a recent injury to his eye, as noted above, he claims that his eye was injured when an explosion occurred near his face.  The treatment records show that the appellant was afforded another eye examination in October 1976, his third in less than three months on ADT; vision in the right eye was 20/200 corrected to 20/25 and 20/20 in the left eye corrected to 20/25.  In his March 1977 examination for release from ADT, the right eye again was shown to have a refractive error and the left eye revealed normal visual acuity.   The service treatment records do not show further complaints of, or treatment for, an eye disorder until March 1979, when the appellant was seen for complaints of visual problems in the left eye, including a white, floating substance.  

In May 2001, at the time of his original service connection claim, the appellant was afforded a VA eye examination.  At that time, he provided a history of possibly being hit on the rifle range with a shell/smoke in the right eye and gave a positive history of floaters.  The assessment was decreased right eye visual acuity secondary to a corneal scar; compound hypermetropic astigmatism of the right eye; and simple hyperopia of the left eye.  The examiner did not provide an opinion as to etiology of any of the disorders diagnosed.

Here, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [appellant's] Veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the appellant currently has an eye disorder caused or aggravated by military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination with an appropriate examiner to determine whether any current bilateral eye disorder, including a right eye corneal scar, was caused by, or is otherwise related to his ADT service.  Any tests deemed necessary should be conducted.  The claims folder and a copy of this REMAND must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  The examiner should elicit from the appellant a thorough history of the claimed in-service eye injury, as well as his symptomatology both during and after service.  The examiner is requested to 

(a). identify all current eye disorders relevant to each eye;

(b). provide an opinion as to whether right eye congenital amblyopia shown on entrance examination is a congenital defect or congenital disease; and if a congenital disease, whether such was aggravated (underwent a permanent increase in disability) in service beyond the normal progression of the disorder; if a congenital defect, whether there was any superimposed disability on the congenital defects of refractive error of the right eye or congenital amblyopia of the right eye incurred during service;

(c). indicate whether it is at least as likely as not that the appellant's right eye corneal scar preexisted his military service; if so, indicate whether it is at least as likely as not that such was aggravated (underwent a permanent increase in disability) in service beyond the normal progression of the disorder;

(d). as to any other disorder not shown on entrance or determined not to have preexisted the appellant's military service, indicate (for each eye) whether it is at least as likely as not that such disorder was incurred in or is otherwise etiologically related to the appellant's military service.

Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

2.  Thereafter, the issue on appeal should be readjudicated.  If the issue on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


